Title: From George Washington to Bushrod Washington, 7 February 1798
From: Washington, George
To: Washington, Bushrod



My dear Bushrod,
Mount Vernon 7th Feb. 1798.

Your letter of the 1st instant came to my hands by Saturdays Post; with the Auditors Receipts. If no bad consequences flow, from the delay, in that Office, it is immaterial when I obtain the result of his investigation of the state of my taxes, on the Western Waters; but to prevent it, let me request you, to keep his enquiries alive. The tract of 587 Acres lyes, I presume, in the County of Harrison; or if divided, in the part taken therefrom, below, on the River Ohio, lying about 15 miles below Wheeling. The other tract, on the Ohio, is situated 3 or 4 Miles below the Mo. of little Kanhawa; & if not in the County bearing that name, must be in the one next above it. And the other missing tract, assuredly lyes in what is now called Kanhawa.
Yesterday, the enclosed came to my hand, and is forwarded without

delay. I am exceedingly glad to hear that you are quite well. Accept, & present, our Affectionate regards—I am always Yours

Go: Washington

